Citation Nr: 1627837	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-08 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code, Montgomery GI Bill, beyond April 6, 2011.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from January 1997 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a reported November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  The Veteran was scheduled for a hearing before a Veterans Law Judge sitting at the RO on March 3, 2015.  The letter notifying him of his hearing, dated January 22, 2015, was sent to him at an address in San Jose, California.  However, on August 25, 2014, the RO in Atlanta, Georgia received a copy of the Veteran's earlier dated notice of disagreement (NOD).  The Veteran noted a new address. The Veteran did not appear for the hearing scheduled on March 3, 2015.  Given the lack of clarity concerning his mailing address, a remand is required to reschedule him for a hearing before the Board with notice sent to him at his current mailing address.

Accordingly, the case is REMANDED for the following action:

1.  Undertake efforts to clarify the Veteran's current mailing address.  Document all efforts concerning verification of the Veteran's current mailing address.

2.  Then, schedule the Veteran for a videoconference hearing before the Board at the RO.  Notify him of the date, time, and location of this hearing at his current address of record.  Put a copy of this notification letter in the record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




